           Case 1:20-cv-11725-IT Document 1 Filed 09/21/20 Page 1 of 13



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS
                                BOSTON DIVISION

MICHAEL MAHAN,

       Plaintiff,                           CASE NO.:

-vs-

CREDIT FIRST NATIONAL
ASSOCIATION, EQUIFAX
INFORMATION SERVICES LLC,
and TRANS UNION LLC,

      Defendants.
_______________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Michael Mahan (hereinafter “Plaintiff”), sues Defendants, Credit

First National Association, Equifax Information Services LLC, and Trans Union

LLC, and in support thereof respectfully alleges violations of the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq., and the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.


                          PRELIMINARY STATEMENT

1.     The Consumer Financial Protection Bureau has noted, “experience indicates

that [Credit Reporting Agencies] lack incentives and under-invest in accuracy”

Consumer Fin. Prot. Bureau, Supervisory Highlights Consumer Reporting Special

Edition 21 (Issue 14, March 2, 2017).




                                        1
            Case 1:20-cv-11725-IT Document 1 Filed 09/21/20 Page 2 of 13



                                  JURISDICTION

2.     Jurisdiction for this Court is conferred by 28 U.S.C. § 1331, as this action

involves violations of the FCRA and FDCPA.


3.     Venue is proper for this Court pursuant to 28 U.S.C. § 1391(b)(2), as this is

the judicial district in which a substantial part of the events or omissions giving

rise to the claims occurred.


4.     Venue is proper in this District as Plaintiff is a natural person and a resident

of Norfolk County, Massachusetts; the violations described in this Complaint

occurred in this District; and the Defendants each transact business within this

district.


5.     Plaintiff is a “consumer” as defined by the FCRA and FDCPA.


6.     The debt in question in this matter is a consumer debt.


7.     Credit First National Association is a debt collector as defined by the

FDCPA.


8.     Credit First National Association (“Credit First”) is a corporation with its

principal place of business located at 6275 Eastland Road, Cleveland, Ohio 44124.


9.     Equifax Information Services LLC (“Equifax”) is a corporation with its

principal place of business located at 1550 Peachtree Street N.W., Atlanta, Georgia
                                           2
         Case 1:20-cv-11725-IT Document 1 Filed 09/21/20 Page 3 of 13



30309, conducting business in the State of Massachusetts through its registered

agent, Corporation Service Company, located at 84 State Street, Boston, MA

02109.


10.   Equifax is a “consumer reporting agency,” as defined in 15 USC § 1681(f).

Equifax is regularly engaged in the business of assembling, evaluating, and

disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. § 1681(d) to third parties.


11.   Equifax disburses such consumer reports to third parties under contract for

monetary compensation.


12.   Trans Union LLC (“TransUnion”), is a corporation with its principal place

of business located at 555 West Adams St., Chicago, IL 60661, authorized to

conduct business in the State of Massachusetts through its registered agent, The

Prentice Hall Corporation System, located at 84 State Street, Boston, MA 02109.


13.   TransUnion is a “consumer reporting agency,” as defined in 15 USC §

1681(f). TransUnion is regularly engaged in the business of assembling,

evaluating, and disbursing information concerning consumers for the purpose of

furnishing consumer reports, as defined in 15 U.S.C. § 1681(d) to third parties.


14.   TransUnion disburses such consumer reports to third parties under contract

for monetary compensation.
                                         3
            Case 1:20-cv-11725-IT Document 1 Filed 09/21/20 Page 4 of 13



                             FACTUAL ALLEGATIONS

15.      In 2020 Plaintiff was denied a loan, despite having what he believed to be

excellent credit history.


16.      Plaintiff subsequently discovered that Credit First was attempting to collect

a debt from him that did not belong to him.


17.      Further, Credit First was furnishing information about the alleged account to

credit reporting agencies, including Equifax and TransUnion.


18.      Plaintiff disputed the account in question with Equifax and TransUnion.

19.      Equifax and TransUnion both “verified” the false information being

furnished by Credit First, and as a result continue to report that false information

today.


20.      Plaintiff has subsequently spoken with agents of Credit First who have

acknowledged the error and are allegedly taking action to cease collection efforts

and delete any inaccurate information it has furnished from Plaintiff’s credit files.


21.      As of the filing of this Complaint, to Plaintiff’s knowledge none of this has

happened.


22.      As a result of the action and or inaction of the Defendants, Plaintiff is paying

an increased interest rate on a loan due to his diminished credit score.
                                             4
            Case 1:20-cv-11725-IT Document 1 Filed 09/21/20 Page 5 of 13



23.   As a result of the action and or inaction of the Defendants, Plaintiff has

wasted countless hours of his personal time trying to remedy this situation.


24.   As a result of the action and or inaction of the Defendants, Plaintiff has

suffered from unnecessary and unwanted stress, anger, frustration, and worry.


                               CAUSES OF ACTION


                                      COUNT I
            Violations of the Fair Credit Reporting Act as to Credit First
25.   Plaintiff re-alleges and incorporates paragraphs 1 through 24 above as if

fully set forth herein.

26.   Credit First furnished false representations to Equifax and TransUnion and

through Equifax and TransUnion to all of Plaintiff’s potential lenders on multiple

occasions.


27.   Credit First violated 15 U.S.C. §1681s-2(b) by failing to fully and properly

investigate the Plaintiff’s dispute of Credit First’s representations; by failing to

review all relevant information regarding same; by failing to correctly report

results of an accurate investigation to every other credit reporting agency; and by

failing to permanently and lawfully correct its own internal records to prevent the

re-reporting of its own inaccurate representations to the consumer reporting

agencies.


                                          5
         Case 1:20-cv-11725-IT Document 1 Filed 09/21/20 Page 6 of 13



28.   Credit First violated 15 U.S.C. §1681s-2(b) by continuing to furnish

inaccurate information to Equifax and TransUnion after it had been notified that

the information was inaccurate.


29.   Credit First violated 15 U.S.C. §1681s-2(b) by continuing to furnish

inaccurate information to Equifax and TransUnion that it knew was inaccurate.


30.   Credit First did not have any reasonable basis to believe that Plaintiff was

responsible for the account reported in its representations. Instead, it knowingly

chose to follow procedures which did not review, confirm or verify who the

responsible party was for the debt in question. Further, even if it would attempt to

plead ignorance, it had all of the evidence and information with which to confirm

and recognize Plaintiff was not a liable party.


31.   As a result of the actions or inactions of Credit First, Plaintiff suffered the

damages described in this Complaint.


32.   Credit First’s conduct, action and inaction as willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15 USC

§ 1681n. In the alternative, it was negligent, entitling the Plaintiff to recover under

15 USC 1681o.




                                          6
          Case 1:20-cv-11725-IT Document 1 Filed 09/21/20 Page 7 of 13



33.    Plaintiff is entitled to recover reasonable attorney’s fees and costs from

Credit First in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n and/or § 1681o.


       WHEREFORE, Plaintiff respectfully requests that this Court award

statutory, actual, and punitive damages against Credit First to Plaintiff; award

Plaintiff his reasonable attorney’s fees and the costs of this action pursuant to 15

U.S.C. § 1681n and/or § 1681o; and grant all such additional relief as the Court

deems appropriate.


                                   COUNT II
      Violations of the Fair Debt Collection Practices Act as to Credit First
34.    Plaintiff re-alleges and incorporates paragraphs 1 through 24 above as if

fully set forth herein.


35.    At all times relevant Credit First was obligated to comply with the FDCPA.


36.    Credit First violated 15 U.S.C. § 1692 f (1) by attempting to collect a debt

not authorized by agreement or permitted by law.


37.    Specifically, Credit First is attempting to collect a debt that Plaintiff simply

does not owe.


38.    As a result of the actions or inactions of Credit First, Plaintiff suffered the

damages described in this Complaint.

                                            7
          Case 1:20-cv-11725-IT Document 1 Filed 09/21/20 Page 8 of 13



      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Credit First for statutory damages, punitive

damages, actual damages, costs, interest, attorney fees, enjoinder from further

violations of these parts and any other such relief the court may deem just and

proper.


                                   COUNT III
            Violations of the Fair Credit Reporting Act as to Equifax
38.   Plaintiff re-alleges and incorporates paragraphs 1 through 27 above as if

fully set forth herein.

39.   Equifax violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of

the credit report and credit files it published and maintains concerning the Plaintiff.


40.   As a result of this conduct, action and inaction of Equifax, Plaintiff suffered

a loss of his personal time, diminished credit score, financial loss, and the

emotional distress described in this Complaint.


41.   Equifax’s conduct, action, and inaction was willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15 USC

§ 1681n. In the alternative, it was negligent, entitling Plaintiff to recover under 15

USC § 1681o.



                                           8
           Case 1:20-cv-11725-IT Document 1 Filed 09/21/20 Page 9 of 13



42.     Plaintiff is entitled to recover costs and attorney’s fees from Equifax in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or §

1681o.


        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, Equifax, for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, enjoinder from

further violations of these parts and any other such relief the Court may deem just

and proper.


                                    COUNT IV
             Violations of the Fair Credit Reporting Act as to Equifax
43.     Plaintiff re-alleges and incorporates paragraphs 1 through 24 above as if

fully set forth herein.


44.     Equifax violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in Plaintiff’s credit file after receiving notice of such inaccuracies, by

failing to conduct a lawful reinvestigation, and by failing to maintain reasonable

procedures with which to filter and verify disputed information in Plaintiff’s credit

file.


45.     Equifax had all of the documentation it needed to know that the information

it was reporting was erroneous. However, Equifax failed to do any meaningful



                                            9
         Case 1:20-cv-11725-IT Document 1 Filed 09/21/20 Page 10 of 13



reinvestigation into Plaintiff’s dispute, ignoring documents that supported

Plaintiff’s position.


46.   As a result of the conduct, action and inaction of Equifax, Plaintiff suffered

damage by reduced credit score, increased interest rate, and the additional damages

outlined in this Complaint.


47.   Equifax’s conduct, action, and inaction was willful, rendering it liable for

actual or statutory damages, and punitive damages in an amount to be determined

by the Court pursuant to 15 USC § 1681n. In the alternative, it was negligent

entitling the Plaintiff to recover under 15 USC § 1681o.


48.   Plaintiff is entitled to recover costs and attorney’s fees from Equifax in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or §

1681o.


      WHEREFORE, Plaintiff demands judgment and compensatory and

punitive damages against Defendant, Equifax, jointly and severally; for his

attorney fees and costs; for pre-judgment and post-judgment interest at the legal

rate, and such other relief the Court does deem just, equitable, and proper.


                                   COUNT V
         Violations of the Fair Credit Reporting Act as to TransUnion




                                         10
         Case 1:20-cv-11725-IT Document 1 Filed 09/21/20 Page 11 of 13



49.   Plaintiff re-alleges and incorporates paragraphs 1 through 24 above as if

fully set forth herein.


50.   TransUnion violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit report and credit files it published and maintains

concerning the Plaintiff.


51.   As a result of this conduct, action and inaction of TransUnion, the Plaintiff

suffered a loss of his personal time, diminished credit score, increased interest rate,

and the emotional distress described in this Complaint.


52.   TransUnion’s conduct, action, and inaction was willful, rendering it liable

for punitive damages in an amount to be determined by the Court pursuant to 15

USC § 1681n. In the alternative, it was negligent, entitling Plaintiff to recover

under 15 USC § 1681o.


53.   Plaintiff is entitled to recover costs and attorney’s fees from Trans Union in

an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or §

1681o.


      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, TransUnion, for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, enjoinder from
                                          11
          Case 1:20-cv-11725-IT Document 1 Filed 09/21/20 Page 12 of 13



further violations of these parts and any other such relief the Court may deem just

and proper.


                                   COUNT VI
          Violations of the Fair Credit Reporting Act as to TransUnion
54.     Plaintiff re-alleges and incorporates paragraphs 1 through 24 above as if

fully set forth herein.


55.     TransUnion violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in Plaintiff’s credit file after receiving notice of such inaccuracies, by

failing to conduct a lawful reinvestigation, and by failing to maintain reasonable

procedures with which to filter and verify disputed information in Plaintiff’s credit

file.


56.     TransUnion had all of the documentation it needed to know that the

information it was reporting was erroneous. However, TransUnion failed to do any

meaningful reinvestigation into Plaintiff’s dispute, ignoring documents that

supported Plaintiff’s position.


57.     As a result of the conduct, action and inaction of TransUnion, Plaintiff

suffered damage by reduced credit score and the damages outlined in this

Complaint.




                                           12
         Case 1:20-cv-11725-IT Document 1 Filed 09/21/20 Page 13 of 13



58.   TransUnion’s conduct, action, and inaction was willful, rendering it liable

for actual or statutory damages, and punitive damages in an amount to be

determined by the Court pursuant to 15 USC § 1681n. In the alternative, it was

negligent entitling the Plaintiff to recover under 15 USC § 1681o.


59.   Plaintiff is entitled to recover costs and attorney’s fees from TransUnion in

an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or §

1681o.


      WHEREFORE, Plaintiff demands judgment and compensatory and

punitive damages against Defendant, TransUnion, jointly and severally; for his

attorney fees and costs; for pre-judgment and post-judgment interest at the legal

rate, and such other relief the Court does deem just, equitable, and proper.


                                       Respectfully Submitted,
                                       /s/ Frank H. Kerney, III, Esq.
                                       Frank H. Kerney, III, Esq.
                                       Florida Bar No.: 88672
                                       Morgan & Morgan, Tampa, P.A.
                                       201 N. Franklin St., Suite 700
                                       Tampa, Florida 33602
                                       Telephone: 813-577-4729
                                       Facsimile: 813-559-4831
                                       FKerney@ForThePeople.com
                                       MMartinez@forthepeople.com
                                       Counsel for Plaintiff




                                         13
